Citation Nr: 1809791	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  16-53 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1961 to December 1963.  He also had additional service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this claim is currently with the RO in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (West 2012) and 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise and sustained acoustic trauma during service.

2.  The Veteran has a current bilateral sensorineural hearing loss disability for VA compensation purposes.

3.  The Veteran currently has tinnitus.

4.  Symptoms of the current bilateral sensorineural hearing loss and tinnitus were not chronic in service, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

5.  The current bilateral sensorineural hearing loss and tinnitus first manifested many years after service separation and are not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1112, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1112, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss and tinnitus (as organic diseases of the nervous system) are "chronic diseases" listed under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that, where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  As such, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss and tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran may establish the required nexus between his current hearing loss disability and his term of military service if he can show that his hearing loss disability resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  

Hearing loss (also referred to as hearing "impairment") will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss and Tinnitus

In this case, the Veteran contends that he currently has bilateral hearing loss and tinnitus as a result of in-service noise exposure from December 1961 to December 1963.  Although the Board acknowledges that the Veteran had subsequent service in the U.S. Army Reserve, the Veteran specifically contends that he was exposed to loud noise from firearms during training, and especially as a wheeled vehicle mechanic and driver with exposure to constant loud noise from trucks, armored personnel carriers, and tanks in service from December 1961 to December 1963.  See October 2013 Statement in Support of Claim.

After a review of all the evidence, the Board first finds that the Veteran sustained acoustic trauma during service, specifically due to loud firearm noise and constant loud noise from trucks, armored personnel carriers, and tanks.  As reflected in the DD Form 214, the Veteran' military occupational specialty (MOS) was an automotive maintenance helper.  The Veteran's contentions regarding noise exposure are credible and consistent with the places, types, and circumstances of his service; accordingly, noise exposure during service (acoustic trauma) is recognized by VA.  See 38 U.S.C. § 1154(a) (West 2012).

The Board next finds that the Veteran has a current bilateral (sensorineural) hearing loss "disability" that meets the criteria at 38 C.F.R. § 3.385, based on audiometric test scores of 40 decibels or greater.  An October 2013 private audiology record and the July 2014 VA audiology examination report revealed that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  In lay statements throughout the appeal period and during the July 2014 VA audiology examination, the Veteran reported having tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

Although sensorineural hearing loss and tinnitus are chronic diseases under 38 C.F.R. § 3.309(a) (as organic diseases of the nervous system), after a review of all the evidence of record, lay and medical, the Board finds that the Veteran's sensorineural hearing loss and tinnitus did not manifest chronic symptoms in service, did not manifest continuous symptoms after service, and did not manifest within one year of service separation, including to a compensable degree.  Service treatment records are absent for complaints of, treatment for, and diagnosis of, sensorineural hearing loss and tinnitus, or symptoms of sensorineural hearing loss and tinnitus.  The September 1963 examination at service separation reveals normal hearing bilaterally, and the Veteran denied having hearing loss or ear trouble in an associated report of medical history.  Indeed, despite the representative's generic assertions that the initial onset of the bilateral hearing loss and tinnitus was during the Veteran's period of active military service, and that the Veteran has continued treatment for these conditions since service discharge (see January 2018 Appellant's Brief), the Veteran has repeatedly contended that the hearing loss had a delayed onset and has not contended that he had symptoms of bilateral hearing loss and tinnitus in service or for many years after service.  In addition, as to onset of the bilateral hearing loss and tinnitus, during the July 2014 VA audiology examination, the Veteran reported that he was unsure and could not recall the onset of the bilateral hearing loss and tinnitus.  Based on the above, the Board finds the criteria for presumptive service connection for a chronic disease under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 have not been met; therefore, the appeal, under a presumptive basis for a chronic disease (sensorineural hearing loss and tinnitus), must be denied.

On the question of direct nexus between bilateral hearing loss and tinnitus, and service, the Board finds that the weight of the evidence is against the finding that the Veteran's bilateral hearing loss disability and tinnitus are causally related to the in-service noise exposure.  After review of the record and consideration of the Veteran's in-service noise exposure, the July 2014 VA examiner opined that the hearing loss is not at least likely as not due to military noise exposure, but more likely due to presbycusis and/or contributory medical history.  The VA examiner explained that, although the Veteran reported a history of hazardous noise exposure during military service, the audiological evaluation revealed a bilateral, gradually sloping sensorineural hearing loss at all frequencies, which is not a typical noise-induced audiometric configuration.  Citing to medical literature, the VA examiner further explained that noise-induced sensorineural hearing loss is typically greatest in the highest frequencies and least evident in the lower frequencies, often with a reasonably sharp transitional region between the affected and unaffected frequency regions.  Ultimately, the VA examiner concluded that the configuration of the Veteran's hearing loss is not of noise-induced etiology.  

In addition, the July 2014 VA examiner opined that it is less likely than not that the tinnitus is caused by, or a result of, military noise exposure.  The VA examiner briefly explained that the tinnitus is a symptom associated with the hearing loss.

The July 2014 VA audiologist has specialized medical expertise and training in auditory matters, had adequate facts and data on which to base the medical opinion, and provided sound rationales for the medical opinions.  There is no other competent medical opinion of record to the contrary.  For these reasons, the July 2014 VA medical opinion is of great probative value.  

As to the delayed effect of exposure to loud noise, a VA addendum medical opinion was provided in October 2016.  Again, a VA examiner opined that the hearing loss and tinnitus are less likely as not caused by, or a result of, noise exposure in the military.  The VA examiner explained that there is insufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in a lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, the VA examiner concluded that, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.

As evidence in support of the appeal, the Veteran submitted a portion of the September 2, 2010 VA issued Fast Letter 10-35, Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  This letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection for hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of MOSs and the corresponding probability of hazardous noise exposure.  Based on a veteran's records, each MOS documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the MOS is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing an in-service event with respect to direct service connection.  The Board notes that Fast Letter 10-35 was rescinded due to its incorporation into the VA Adjudication Procedures Manual (M21-1) and that substantively similar information is included in the M21-1. See M21-1, Part III, Subpart iv, Chapter 4, Section B, 4.e.

Here, to the extent that the Veteran contends that the Duty MOS Noise Exposure Listing establishes that his MOS is "considered HIGHLY PROBABLE to cause hearing loss and tinnitus," the Board clarifies that the Duty MOS Noise Exposure Listing merely aids in providing the probability of hazardous noise exposure in service from a particular MOS, and does not provide a causal connection between the in-service noise exposure, and hearing loss and tinnitus.  In short, the Duty MOS Noise Exposure Listing is only used for purposes of establishing an in-service event with respect to direct service connection (i.e., exposure to hazardous noise), and is not used to establish the nexus (or link) between in-service noise exposure and the current hearing loss and tinnitus.  As discussed above, the Board has already determined, based on his MOS, that the Veteran was exposed to loud noise and sustained acoustic trauma in service.

Although the Veteran has asserted that the current bilateral hearing loss disability and tinnitus are causally related to noise exposure during service, he is a lay person and does not have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of the bilateral hearing loss and tinnitus.  The etiology of the disabilities is a medical etiological question dealing with the origin and progression of the Veteran's neurologic system (acoustic trauma and nerve damage), and a hearing loss disability and tinnitus are diagnosed primarily on objective clinical findings and audiometric testing.  Thus, while the Veteran is competent to relate symptoms of hearing loss and tinnitus that he experienced at any time, he is not competent to opine on whether there is a link between bilateral hearing loss and tinnitus, and active service, including noise exposure during service, because such opinion regarding causation requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67 (1997).

In this case, the Veteran's bilateral hearing loss and tinnitus did not manifest during service or to a compensable degree within a year after service separation, and the evidence does not show that there has been a continuity of symptomatology since service.  The July 2014 VA examiner opined that it was less likely that the Veteran's hearing loss disability and tinnitus were attributable to in-service noise exposure and provided sound rationales for the medical opinions that are consistent with the evidence and the Board's findings in this case.  Also, the October 2016 VA addendum medical opinion further supported the conclusions of the July 2014 VA examiner.  Thus, the weight of the evidence is against a finding that hearing loss and tinnitus were incurred in, or otherwise caused by, active service.  For these reasons, the Board affords the Veteran's opinion - that the current hearing loss disability and tinnitus are the result of in-service noise exposure - less probative value than the July 2014 VA audiologist's medical opinion and the October 2016 VA addendum medical opinion. 

In consideration of the foregoing, the Board finds that the weight of the evidence, lay and medical, is against the claims of service connection for bilateral hearing loss and tinnitus, and the appeal must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


